W. O. Robbins, one of the witnesses for the state, after testifying as a witness, and after other witnesses had been examined, was recalled by the state to be examined in rebuttal. Upon objection being made by defendant that the rule had been invoked, and that the witness had not been under the rule, the court, in overruling defendant's objection, and permitting witness to testify, stated that the witness was the chief deputy to the sheriff and an officer of the court. To this statement made by the court in the hearing of the jury exception is reserved. The remark is in no sense an instruction to the jury, was not addressed to them, and only stated a fact which must have been already known to them. The remark of the court in explanation of his ruling was without error.
On cross-examination of the witness Robbins, the defendant's counsel went into, and inquired about, the defendant's character for peace and quiet, and required the witness to state that he had heard certain persons discuss defendant's reputation for being a turbulent bloodthirsty man. The defendant having brought out the evidence as to his character for peace and quiet, and that certain persons had discussed such character, he cannot complain that the court permitted the state to prove what these parties said respecting defendant's reputation.
The exceptions reserved to the rulings of the court on objections made by defendant to the argument of the solicitor are not sufficiently definite upon which to predicate a decision.
Refused charge 13 pretermits a consideration of the evidence. Refused charge 15 pretermits a consideration of the evidence, and, besides, is an argument, and for both these reasons this charge is bad. Refused charge 26 was evidently copied wrong. As written, it is meaningless. Refused charge 28 is bad for many reasons. It pretermits freedom from fault and inability to retreat, and assumes that defendant was a reasonable man, and several other objections not necessary to point out. The rule of imminent peril has been so often stated as not to require a restatement here. Refused charge 32 is covered by the court in his oral charge.
We find no error in the record, and the judgment is affirmed.
Affirmed.